Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a detection unit, being coupled to the second electrical terminal of the secondary winding, and having two end terminals; a first control unit, being coupled to the output rectifying unit; an error amplifier unit, being coupled to the two end terminals of the detection unit, and being also coupled to the first control unit; wherein the error amplifier unit receives a voltage difference from the two terminal ends of the detection unit, so as to correspondingly generate a modulated voltage signal to the first control unit, such that the first control unit generates a first adjustment signal after calculating an immediate load rate based on the modulated voltage signal; a first isolation feedback unit, being coupled to the first control unit; and a second control unit, being coupled to the first isolation feedback unit, and being also coupled to the first adjustment signal via the first isolation feedback unit, so as to correspondingly generate a first switch element controlling signal transmitted to a control signal receiving terminal of the switch element of the DC power supplying unit, such that an output voltage modulation of the DC power supplying unit is achieved, thereby keeping a conversion  efficiency of the LLC resonant converter to be greater than a specific value.”.	Regarding Claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a detection unit, being coupled to the second electrical terminal of the secondary winding, and having two end terminals; a first control unit, being coupled to the output rectifying unit; an error amplifier unit, being coupled to the two end terminals of the detection unit, so as to correspondingly generate a modulated voltage signal after receiving a voltage difference from two terminal ends of the detection unit; a first isolation feedback unit, being coupled to the error amplifier unit; and a second control unit, being coupled to the first isolation feedback unit, and being also coupled to the modulated voltage signal via the first isolation feedback unit; wherein the second control unit calculates an immediate load rate based on the modulated voltage signal, and correspondingly generating a first switch element controlling signal, based on the calculated immediate load rate, transmitted to a control signal receiving terminal of the switch element of the DC power supplying unit, such that an output voltage modulation of the DC power supplying unit is achieved by using the first switch element controlling signal to control a switching frequency of the first switch element, thereby keeping a conversion efficiency of the LLC resonant converter to be greater than a specific value.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838